PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cohen et al.
Application No. 17/020,135
Filed: 14 Sep 2020
For: CLASSICAL PROCESSOR FOR QUANTUM CONTROL

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR .59(b), filed September 30, 2020, to expunge information from the above identified application.

The petition is dismissed.

Petitioner requests that the original specification of 37 pages, claims of 1 page, the abstract of 1 page, and the drawings of 13 pages, filed September 14, 2020, be expunged from the record.  

However, in regard to the requested expungement, 37 CFR 1.59 states in part:

(a) (1) Information in an application will not be expunged, except as provided in paragraph (b) of this section or § 41.7(a) or § 42.7(a) of this title. 
(2) Information forming part of the original disclosure (i.e., written specification including the claims, drawings, and any preliminary amendment present on the filing date of the application) will not be expunged from the application file. 

(b) An applicant may request that the Office expunge information, other than what is excluded by paragraph (a)(2) of this section, by filing a petition under this paragraph. Any petition to expunge information from an application must include the fee set forth in §1.17(g) and establish to the satisfaction of the Director that the expungement of the information is appropriate in which case a notice granting the petition for expungement will be provided.  

In accordance with 37 CFR 1.59(a)(2), the original specification, claims, abstract, and drawings in the application will not be expunged from the record pursuant to 37 CFR 1.59(b).  Moreover, petitioner has not filed a petition under 37 CFR 1.183 establishing that an extraordinary situation exits in which justice requires the requested expungement pursuant to a waiver of 37 CFR 1.59 under 37 CFR 1.183, as discussed in MPEP 724.05 IV.  
Telephone inquiries concerning this communication should be directed to the undersigned at (571) 272-6692.  Inquiries concerning a refund of the fees paid may be directed to the Office of Finance at (571) 272-6400.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions